Name: Commission Regulation (EEC) No 2118/90 of 24 July 1990 amending quantitative limits fixed for imports of certain textile products (categories 20 and 39) originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 90 Official Journal of the European Communities No L 193/21 COMMISSION REGULATION (EEC) No 2118/90 of 24 July 1990 amending quantitative limits fixed for imports of certain textile products (categories 20 and 39) originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in the Peoples Republic of China, as fixed in Annex III to Regulation (EEC) No 2135/89, are hereby amended for 1990 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Having regard to Council Regulation (EEC) No 22135/89 of 12 June 1989 on common rules for imports of certain textile products originating in the Peoples Republic of China ('), as amended by Regulation (EEC) No 960/90 (2), and in particular Article 10 (2) thereof, Whereas, under Article 10 (2) of Regulation (EEC) No 2135/90, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 212, 22. 7 . 1989, p. 1 . P) OJ No L 98, 18 . 4. 1990, p. 5. No L 193/22 Official Journal of the European Communities 25. 7. 90 ANNEX 'ANNEX III Category No CN code Description Third country Unit Member State Quantitative limits from 1 January to 31 December 1990 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 630231 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted People's Republic of China tonnes EL EEC &lt; j " 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen , toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton People's Republic China tonnes EL EEC 507 6 540f) (') See category 39 . (2) See appendix.'